Title: From John Adams to John Quincy Adams, 9 November 1804
From: Adams, John
To: Adams, John Quincy



My dear Son
Quincy Nov. 9. 1804

The Republicans have exerted their Energies, and propagated their lying Pamphlets so secretly, and with such effect as to make Federalists almost doubt their Empire in Massachusetts. They do not yet despair however: but their majority will not be so great as they expected. The Defection of the County of Essex is greater than was foreseen. The Causes of this are many, more than I know perhaps. The Name of Mr Gerry carries more Weight with it than the federalists will allow or are aware of, and Mr Sullivan is more known than any upon the List of federal Electors. He has connected his family too, with so many families who are wealthy numerous active and influential on the federal side, that a great deal of Management for him is visible enough to me. Another Thing I believe the Measures of the General Court, were not popular with numbers: The General Ticket was not relished, and some other steps had a Tendency to hazard the Union, as they imagined. It opened new prospects to them. They did not see, where they were likely to end. Mr Sullivan is reported to have made incredible Efforts on the last Circuits, and with more success than was thought in his power. He has been scolding and quarrelling with Judges and Lawyers the whole time, and the Language he has held to Grand Jurors and Witnesses and Party’s may be easily conjectured. He is and will be as memorable an Example of Ambition as Hamilton or Burr. If he has carried the Election he has merited as much of that Party, I cannot call it his party, as Mr Burr did four years ago, and they had better take him for V. P. than my old Friend Clinton.
Your Brother you know was overpersuaded by the Feds against his Inclination and Judgment as well as mine, to permit his name to be used, and the Result has been only to show, to what a degree certain Sorts of People in Norfolk are under the dominion of the Halles, and Poisardes of the town of Boston. Quincy however did him great honor and Braintree more than was expected.—On my own Account, and on his, there is reason to rejoice. The Exchange of Quincy for Eustis is a greater Thing than the Republicans imagine.—He will not be afraid to confess among his Constituents when he comes home, the real Thoughts of his head and feelings of his heart, upon public affairs which as Eustis has been, or advised and constrained to be, by his friends.
Thomas is gone to Haverhill: your Mother has been very ill and in a different state from any of her symptoms before. But she is better we hope and Dr Warren gives Us chearing hopes of her recovery. Sickness in the Family, Absence of my Sons who are all the Companions I have, with various perplexities, are Tryals: but I keep up a good heart as usual. My Love to your Family including all. My dear Boys I long to see. How does that charming little fellow George do? Tell him, I will write him a Letter as soon as he can read it.
I pity you, in your Situation: But Patience and Perseverance will carry you with honor through all Difficulties. Virtuous and Studious from your Youth, beyond any other Instance I know I have great Confidence in your Success in the service of your Country, however dark your prospects may be at present. Such Talents and such Learning as you possess, with a Character so perfectly fair and a good humour so universally acknowledged, it is impossible, you can fail, except in Conjunctures when I should think it an honor to go with you to the Guilotine. You and I have clasped each other together in our Arms, and braced our feet against the Bed boards and Bedsteads to prevent Us from being having our Brains dashed out against the Planks and Timbers of the Ship, thunders roaring over our heads and Lightenings flashing down Men upon the Deck, the Winds raging in a Hurricane, The Masts cracking, the Ship shivering trembling under Us in Agonies, every joint and plank crashing, as if the Butts must start in a moment. Twenty political storms of as much danger to the ship as this, have I weathered through, while the dastardly poltroon, Petit Maitre who now tyrannizes at our expense dared not trust his petit Maitre damask Person on the Sea, and here I am alive and hearty yet.—I am determined to write you, and will write as I please. If the Peepers violate publick Faith, and get Stung by a Wasp in the folds of the Paper, let them have the smart for their reward
I am &c
J. Adams